Exhibit 10.6.29
THIS SUPPLEMENTAL AGREEMENT is made this 21st day of April, 2008
BETWEEN:

(1)   GILROY COMPANY LIMITED whose registered office is situate at 11th Floor,
Lai Sun Commercial Centre, No. 680 Cheung Sha Wan Road, Shamshuipo, Kowloon,
Hong Kong (“the Landlord”); and   (2)   MARKETSHARE LIMITED whose registered
office is situate at 16th — 19th Floors, Prince’s Building, 10 Chater Road,
Central, Hong Kong (“the Tenant”) (Company No. 954680) (Business Registration
No. 35402855-000-03-07A).

WHEREAS:

(A)   By a Tenancy Agreement dated the 28th day of May 2007 and made between the
Landlord and the Tenant (“the Tenancy Agreement”) the Landlord granted and the
Tenant took a lease of ALL THAT UNIT NOS. 1803 and 1804 on the EIGHTEENTH FLOOR
of CAUSEWAY BAY PLAZA 2, No. 463-483 Lockhart Road, Hong Kong (“the said
premises”) for a term of Three (3) years commencing from the 1st day of
March 2007 and expiring on the 28th day of February 2010 (“the said term”) at
the rent and upon and subject to the terms and conditions therein contained.  
(B)   The Tenant has requested and the Landlord has agreed to extend the said
term and to vary the terms of the Tenancy Agreement upon the conditions and
provisions contained in this Supplemental Agreement.   (C)   This Supplemental
Agreement is supplemental to the Tenancy Agreement and all terms defined in the
Tenancy Agreement shall (where applicable) have the same meaning in this
Supplemental Agreement.

NOW IT IS HEREBY AGREED as follows:

1.   Subject to the terms, conditions and modifications hereinafter mentioned,
the Landlord hereby leases the said premises to the Tenant and the Tenant hereby
leases and takes the said premises from the Landlord for a further term of seven
(7) months under the Tenancy Agreement such that the said term granted under the
Tenancy Agreement is hereby extended from 1st March 2010 to 30th September 2010.
Pursuant to such extension, the said term granted by the Landlord under the
Tenancy Agreement is hereby modified.   2.   The Tenant shall upon its execution
of this Supplemental Agreement deposit with the Landlord a sum of HONG KONG
DOLLARS THIRTY TWO THOUSAND TWO HUNDRED AND TWENTY (HB$32,220.00) (“the
Additional Deposit”) as additional deposit which shall be held by the Landlord
(together with the Deposit currently held by the Landlord under the Tenancy
Agreement) as part of the Deposit without liability for interest as security for
the due performance and observance by the Tenant of the Tenant’s agreements,
covenants and obligations under the Tenancy Agreement upon and subject to the
terms and conditions of the Tenancy Agreement.   3.   With effect from the date
of this Supplemental Agreement, the Tenancy Agreement shall be deemed varied,
modified and extended in accordance with the provisions set out in the Schedule
hereto.

1



--------------------------------------------------------------------------------



 



4.   Save and except insofar as varied, modified, extended and supplemented by
this Supplemental Agreement, the Tenancy Agreement and all the terms,
conditions, agreements, covenants, exceptions and reservations contained in the
Tenancy Agreement shall remain in full force and effect and the Tenant hereby
covenants and undertakes with the Landlord that the Tenant shall observe,
perform and comply with the same (as hereby varied, modified, extended and
supplemented).   5.   The legal costs and expenses incurred by the Landlord in
connection with the preparation and completion of this Supplemental Agreement
and all stamp duty, adjudication fee and registration fee (if any) payable on
this Supplemental Agreement and its counterpart shall be paid by the Tenant
solely. The Tenant shall be responsible for its own legal costs and expenses in
connection with the preparation and completion of this Supplemental Agreement.  
6.   The Tenant hereby expressly declares that for the grant of the extension of
the said term no key money or premium or other consideration otherwise than the
rent and other payments herein expressly reserved and expressed to be payable
has been paid or will be payable to the Landlord or to any other person
whosoever.   7.   This Supplemental Agreement shall be governed by and
interpreted in accordance with the laws of the Hong Kong Special Administrative
Region of the People’s Republic of China.

AS WITNESS, the parties hereto have duly executed this Supplemental Agreement
the day and year first above written.

2



--------------------------------------------------------------------------------



 



THE SCHEDULE ABOVE REFERRED TO

1.   Part III of the First Schedule to the Tenancy Agreement shall be deemed to
be deleted and substituted by the following:       For the term of THREE
(3) years and SEVEN (7) MONTHS commencing from the 1st day of March 2007 (“the
Commencement Date”) and expiring on the 30th day of September 2010 (both days
inclusive).   2.   Part I of the Second Schedule to the Tenancy Agreement shall
be deemed to be deleted and substituted by the following:

             
 
  Rent:   (I)   The rent for the said term shall be HONG KONG DOLLARS FIFTY NINE
THOUSAND AND SEVENTY ONLY (HK$59,070.00) per calendar month for the period from
1st March 2007 to 28th February 2010 and HONG KONG DOLLARS SIXTY FOUR THOUSAND
FOUR HUNDRED AND FORTY (HK$64,440.00) per calendar month for the period from 1st
March 2010 to 30th September 2010, all exclusive of rates, government rent,
air-conditioning and management charges and other outgoings and payable in
advance without any deductions on the first day of each and every calendar month
the first of such payment to be made on the signing hereof.
 
           
 
      (II)   Rent Free Period: No rent will be charged for two (2) months
commencing from the Commencement Date and expiring on 30th April 2007. During
the Rent free Period, the Tenant shall pay the rates, government rent (if any),
air-conditioning and management charges and all other outgoings in respect of
the said premises.

3



--------------------------------------------------------------------------------



 



                 
SIGNED by Mr. Lau Shu Yan, Julius

    )          

for and on behalf of the Landlord

whose signature(s) is/are verified by:-

    )
)
)
)     For and on behalf of
GILROY COMPANY LIMITED

/s/ Lau Shu Yan, Julius
 
   
 
          Authorized Signature(s)    
 
               
/s/ Yeung Chi Keung
               
 
Yeung Chi Keung
               
Solicitor, Hong Kong SAR
               
Vincent T.K. Cheung, Yap & Co.
               

     RECEIVED on or prior to the day and year first above written of and from
the Tenant the sum of HONG KONG DOLLARS THIRTY TWO THOUSAND TWO HUNDRED AND
TWENTY (hk$32,220.00) being the Additional Deposit above mentioned to be paid by
the Tenant to the Landlord.

            For and on behalf of
GILROY COMPANY LIMITED
      /s/ [Illegible Signature]      
Authorized Signature 
   
The Landlord 
   

                 
SIGNED by Anthony Venus

for and on behalf of the Tenant in

the presence of:-


    )
)
)
)
)     For and on behalf of

Marketshare Limited

/s/Anthony Venus
 
                Authorized Signature(s)    
/s/ Yvette [Leung]
               
 
Signature of Witness
               
 
               
     Yvette [Leung]
               
 
Name of Witness
               
 
               
     [Illegible]
               
 
Hong Kong Identity Card Number
               
 
               
Rm 1802-4, Causeway Bay, Plaza [L]
               
 
Address of Witness
               
 
               
     Executive Assistant
               
 
Occupation of Witness
               

1